To quash proceedings in attachment upon a claim not due, under Act No. 149, Laws of 1889.
Denied March 3, 1896, with costs.
Held that the act is constitutional and valid; that the affidavit, for the issuance of a writ under thismct should set forth, in addition to the showing necessary for the issuance of the ordinary writ, other additional facts sufficient to satisfy the circuit judge of the propriety of allowing the writ to issue before the debt is. due, and that evidence of circumstances that indicate that the defendants’ property was being disposed of or seized by others, and that there was danger that plaintiff might lose his claim, would be sufficient.